PER CURIAM.
In view of the fact that the record demonstrates that the appellant met his burden under the applicable case law, including Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), appellant should have prevailed after the hearing on his motion to vacate filed pursuant to Rule 8.850 of the Florida Rules of Criminal Procedure. Accordingly, the denial of the said motion is reversed and this cause is remanded to the trial court with directions to grant defendant’s said motion for post-conviction relief.
Reversed.